JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to appoint counsel, it is
ORDERED that the motion to appoint counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated any likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order, filed July 21, 2015, dismissing for lack of subject matter jurisdiction, be affirmed. Appellant has provided no basis for overturning the district court’s decision: he failed to name any individual federal defendant as he must to bring a viable claim under Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 397, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971); the United States did not waive sovereign immunity, see FDIC v. Meyer, 510 U.S. 471, 475, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994); and appellant failed to exhaust the administra*806tive remedies available before he filed suit, see DeBrew v. Atwood, 792 F.3d 118, 126 (D.C.Cir.2015).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.